Exhibit 10.2


CONSULTING AGREEMENT


This Consulting Agreement (“Consulting Agreement”) is entered into by and
between Blucora, Inc., a Delaware Corporation, (the “Company”) and Eric Emans
(“Consultant”), as of the 25th day of October, 2017 and is to be effective as of
November 2, 2017 (the “Effective Date”). The Company and Consultant shall be
referred to herein individually as a “Party” and collectively as the “Parties.”


RECITALS


Consultant was employed by the Company as its Chief Financial Officer pursuant
to the Amended and Restated Employment Agreement dated January 6, 2015, as
amended by Amendment No. 1 to Amended and Restated Employment Agreement by and
between Blucora and Eric M. Emans dated January 22, 2016, and Amendment No. 2 to
Amended and Restated Employment Agreement by and between Blucora and Eric M.
Emans dated October 25, 2016 (the “Employment Agreement”).
Consultant’s employment pursuant to the Employment Agreement will terminate
effective November 1, 2017, pursuant to Section 6(e) of the Employment
Agreement.
The Company wishes to utilize certain services which can be performed by
Consultant, and Consultant can provide and desires to render to the Company such
services, and the Parties agree that it would be to their mutual advantage to
execute this Consulting Agreement and thereby define the terms and conditions
which shall control the rendering of services provided to the Company by
Consultant.
Except as explicitly modified by this Consulting Agreement (i) Consultant will
be entitled to all of the payments and benefits provided for in Section 6(e) of
the Employment Agreement in addition to the consideration provided for in this
Consulting Agreement; and (ii) the terms of the Employment Agreement will
survive the termination of the Employment Agreement to the extent their survival
is intended to survive such termination as provided for in the Employment
Agreement.
In consideration of the promises and mutual covenants in this Consulting
Agreement, the Company and Consultant agree as follows:
I.
SERVICES TO BE PROVIDED BY CONSULTANT



A.    Description of Services.
i.    Consultant agrees to provide various services relating to the Company’s
financial and tax needs and requirements, and to perform for the Company such
other services requested from time to time by the Company’s Chief Executive
Officer (“CEO”) or the CEO’s designee during the Term (as defined below).
Consultant shall (i) cooperate fully and provide assistance, at the request of
the Company, in the orderly transitioning of Consultant’s duties and
responsibilities to such other persons as the Company shall designate, (ii)
transfer or otherwise make available to employees designated by the Company all
of Consultant’s knowledge and experience regarding the Services and the Company;
and (iii) accomplish a smooth transition of Consultant’s responsibilities to any
successors. In addition to the specific duties and responsibilities set forth
above, Consultant shall fulfill any other duties or responsibilities reasonably
requested by the Company. The services to be performed by Consultant as set
forth in this Section are referred to collectively as the “Services”. In
performing the Services, Consultant shall not be involved in setting Company
policy.





--------------------------------------------------------------------------------




ii.    The Consultant shall report directly to the Company’s CEO. Consultant
agrees that Consultant shall from time to time during the Term keep the Company
advised as to Consultant’s progress in performing the Services hereunder and
that Consultant shall, as requested by the Company, prepare written reports with
respect thereto. It is understood that the time required in the preparation of
such written reports shall be considered time devoted to the performance of
Consultant’s Services.
iii.    The Company shall provide Consultant an office in Bothell, Washington,
and a laptop, but Consultant shall provide all other equipment to perform the
Services. Consultant agrees to travel to the Company’s headquarters located at
6333 State Highway 161, Irving, Texas 75038 or at such other locations as shall
be designated by the Company from time to time for one leadership team meeting
per month and on an as-needed basis. Consultant agrees to make himself
reasonably available by cellular phone during the Term. The Company shall be
responsible for all of Consultant’s travel and related expenses associated with
rendering the Services, but only in accordance with the Company’s existing
policies and procedures on travel and other expense reimbursements. Consultant
shall abide by any and all applicable laws and regulations related to the
performance of the Services.
B.    Consultant’s Standard of Care. Consultant shall perform such Services in a
diligent, trustworthy, and business-like manner in compliance with all
applicable laws and regulations, the Company’s policies (including
insider-trading policies) and in accordance with this Consulting Agreement.
C.    Company’s Reliance. The Company is entering into this Consulting Agreement
in reliance on Consultant’s special and unique abilities in rendering the
Services. Consultant represents that Consultant is duly licensed (as applicable)
and has the qualifications, the experience, and the ability to properly perform
the Services.
D.    Representations by Consultant. Consultant represents to the Company that
Consultant is under no contractual, legal or fiduciary obligation or burden that
reasonably may be expected to interfere with Consultant’s ability to perform the
Services in accordance with the Consulting Agreement’s terms, including without
limitation any agreement or obligation to or with any other company.
E.    Nature of Relationship Between Parties. Consultant will render the
Services in this Consulting Agreement as an independent contractor. Except as
otherwise specifically agreed to by the Company in writing, Consultant will have
no authority or power to bind the Company with respect to third parties and
Consultant shall not represent to third parties that Consultant has authority or
power to bind the Company. It is not the intention of the Parties to this
Consulting Agreement to create, by virtue of this Consulting Agreement, any
employment relationship, trust, partnership, or joint venture between Consultant
and the Company or any of its affiliates or subsidiaries, to make them legal
representatives or agents of each other or to create any fiduciary relationship
or additional contractual relationship among them.
II.
COMPENSATION FOR SERVICES



A.    Consultant Fee. As full compensation for the Services rendered pursuant to
the Consulting Agreement, the Company shall pay Consultant a rate of $50,500 per
month (“Monthly Rate”) during the Term and a fee of $550,000 upon termination of
the Consulting Agreement and all Services on February 28, 2018, or such date
thereafter as may be agreed upon by the parties for completion of Services, for
any reason (“Final Fee”, and together with the Monthly Rate, the “Consultant
Fee”), provided the Consultant presents necessary and appropriate documentation
detailing the Services performed or as requested by the Company. The Consultant
Fee shall be payable in accordance with the Company’s standard accounting
practices, and no later than (i) with respect to the Monthly Rate, thirty (30)
days following the end of the month in which the Services are rendered, and (ii)
with respect to the Final Fee, thirty (30) days following the end of the




--------------------------------------------------------------------------------




month in which the Consulting Agreement terminates. In addition to the
Consultant Fee, and notwithstanding Section 6(e)(iii)(B) of the Employment
Agreement, as additional compensation for the Services, the Company agrees, in
addition to the extension of the exercise period for the stock options covered
by Section 6(e)(iii)(B) of the Employment Agreement, to take all commercially
reasonable actions to provide that any outstanding stock options with respect to
the Company’s common stock held by Consultant as of the date of this agreement,
to the extent vested either pursuant to their respective vesting schedules or
pursuant to the acceleration of vesting provided for in Section 6(e)(iii)(A) of
the Employment Agreement, shall remain exercisable until the first to occur of
June 30, 2019, or each such stock option’s original expiration date.
B.    Attorneys Fees. The Company shall pay or reimburse Consultant for the
reasonable attorney or professional fees incurred by Consultant in connection
with the review of the Consulting Agreement and any related documents, up to a
maximum of $10,000.00, provided that Consultant provides the Company an invoice
documenting such attorneys or professional fees. Such payment will be made
promptly following the date the Consulting Agreement is executed.
C.    Sole Payment. The Consultant Fee constitutes the sole compensation to
which Consultant shall be entitled for performance of the Services pursuant to
the Consulting Agreement. Except as set forth in this Consulting Agreement,
Consultant shall not receive, and shall have no entitlement to, any further or
other compensation and/or benefits in connection with this Consulting Agreement
or the Services. In the event of the death or disability of Consultant, he or
his heirs shall be entitled to payment of the Final Fee. If such death or
disability occurs prior to February 28, 2018, the Final Fee payable to
Consultant or his heirs will be reduced on a pro rata basis through the last
date worked.
D.    No Benefits. Consultant shall at all times be an independent contractor
(and not an employee or agent of the Company); therefore, Consultant shall not
be entitled to participate in any benefit plans or programs that the Company
provides or may provide to its employees, including, but not limited to,
pension, profit-sharing, medical, dental, workers’ compensation, occupational
injury, life insurance and vacation or sick benefits; provided, however, that
Consultant will not be required to work holidays recognized by the Company or
days as agreed by Consultant and the CEO.
E.    No Workers’ Compensation. Consultant understands and acknowledges that the
Company shall not obtain workers’ compensation insurance covering Consultant.
III.
PAYMENT OF TAXES AND INDEMNIFICATION



A.    Federal, State, and Local Taxes. Neither federal, state, or local income
tax nor payroll tax of any kind shall be withheld or paid by the Company on
behalf of Consultant. Consultant shall not be an employee of the Company with
respect to the Services performed under this Consulting Agreement for federal,
state, or local tax purposes.
B.    Notices to Consultant About Tax Duties And Liabilities. Consultant
understands that Consultant is responsible for paying, according to the
applicable law, Consultant’s income taxes. The Parties agree that any tax
consequences or liability arising from the Company’s payments to Consultant
shall be the sole responsibility of Consultant. Should any state or federal
taxing authority determine that any of the payments under Section II constitute
income subject to withholding under any federal or state law, then Consultant
agrees to indemnify and hold the Company harmless for any and all tax liability,
including, but not limited to, taxes, levies, assessments, fines, interest,
costs, expenses, penalties, and attorneys’ fees as a result of or related to any
such determination.




--------------------------------------------------------------------------------




C.    Indemnification and Insurance by the Company. Provided that Consultant is
in compliance with this Consulting Agreement, the Company shall list Consultant
as additional insured on its Directors and Officer’s insurance policy and shall
indemnify and hold harmless Consultant from and against all losses, judgments,
damages, expenses (including reasonable attorneys fees and costs provided that
the Company consents to Consultant’s attorneys which consent shall not be
unreasonably withheld), liabilities, judgments, and amounts paid in settlement
(collectively “Damages”) incurred by or asserted against Consultant arising from
Consultant’s performance of the Services, except for any Damages arising from
any act(s) that was caused by Consultant’s dishonesty, willful misconduct, or
gross negligence in performing the Services.
D.    Cooperation. Consultant agrees to cooperate and provide reasonable
assistance, at the request of the Company, in any and all investigations or
other legal, equitable or business matters or proceedings which involve any
matters for which Consultant worked on or had responsibility for the Company.
Consultant also agrees to be reasonably available to the Company or its
representatives to provide general advice or assistance as requested by the
Company. This includes, but is not limited to, testifying (and preparing to
testify) as a witness in any proceeding or otherwise providing information or
reasonable assistance to the Company in connection with any investigation, claim
or suit, and cooperating with the Company regarding any litigation,
investigation, claims or other disputed items involving the Company that relate
to matters within Consultant’s knowledge or responsibility during Consultant’s
employment. Specifically, Consultant agrees (i) to meet with the Company’s
representatives, its counsel or other designees at reasonable times and places
with respect to any items within the scope of this provision; (ii) to provide
truthful testimony regarding same to any court, agency or other adjudicatory
body; and (iii) to not voluntarily assist any such non-governmental adverse
party or such non-governmental adverse party’s representatives. Consultant
acknowledges and understands that Consultant’s obligations of reasonable
cooperation under this Section III.D are not limited in time and may include,
but shall not be limited to, the need for or availability for testimony.
Consultant shall receive no additional compensation for time spent assisting the
Company pursuant to this Section III.D other than the compensation provided for
in this Consulting Agreement, provided that Consultant shall be entitled to be
reimbursed for any reasonable out-of-pocket expenses incurred in fulfilling
Consultant’s obligations pursuant to subsections (i) and (ii) above. Nothing in
this Section III.D is intended to interfere with Consultant’s right to engage in
the conduct set forth in Section IV.A(ii)(c).
IV.
CONFIDENTIALITY



A.    Confidentiality.
i.    Confidential Information. Consultant acknowledges that during Consultant’s
engagement with the Company, the Company shall provide Consultant otherwise
prohibited access to Confidential Information, which is not known to the
Company’s competitors or within the Company’s industry generally, which was
developed by the Company over a long period of time and/or at its substantial
expense, and which is of great competitive value to the Company. For purposes of
this Consulting Agreement, “Confidential Information” includes, all trade
secrets and confidential and proprietary information of the Company, including,
but not limited to: (A) financial models, business plans or processes,
strategies (including, without limitation, economic and market research
selection and analysis strategies and business development and market segment
exploitation strategies), tactics, policies, resolutions, processes, inventions,
patents, trademarks, trade secrets, know how, patent or trademark applications
and other intellectual property, (B) information regarding litigation or
negotiations, (C) any marketing information, sales or product plans, prospects
and market research data relating to the business, (D) financial information,
cost and performance data and any debt arrangements, equity ownership or
securities transaction information, (E) technical information, technical
drawings and designs, (F) personnel information, personnel lists, resumes,
personnel data, organizational structure, compensation and performance
evaluations, (G) customer, consumer,




--------------------------------------------------------------------------------




Consultant or supplier information, including but not limited to any data
regarding any current, prospective or former customers, consumers, consultants
or suppliers of Company, (H) information regarding the existence or terms of any
agreement or relationship between the Company or any of its subsidiaries or
affiliates and any other party, (I) information subject to Section 628 of the
Fair Credit Reporting Act and any regulations or guidelines thereunder and (J)
any other information of whatever nature, including, without limitation,
information which gives to the Company or any of its subsidiaries or affiliates
an opportunity to obtain an advantage over its competitors who or which do not
have access to such information. Confidential Information shall not include: (1)
information which is or becomes (through no improper action or inaction by
Consultant) generally available to the public, (2) information that was in
Consultant’s possession or known by him prior to his relationship with the
Company or any of its subsidiaries or affiliates; or (3) is received from a
third party who did not acquire or disclose such information by a wrongful or
tortious act, or a violation of this Consulting Agreement or any other agreement
between the Company and such third party. Consultant will have the obligation to
prove, with competent evidence, the existence of one of the foregoing
exclusions. Confidential Information, whether prepared or compiled by Consultant
or the Company or furnished to Consultant at any time by the Company or in
connection with Consultant’s work for the Company, shall be the sole and
exclusive property of the Company, and none of such Confidential Information or
copies thereof shall be retained by Consultant. Consultant agrees not to
dispute, contest, or deny any such ownership rights either during or after
Consultant’s engagement with the Company. Consultant acknowledges that the
Company does not voluntarily disclose Confidential Information, but rather takes
precautions to prevent dissemination of Confidential Information beyond those
individuals, such as Consultant, entrusted with such information. Consultant
further acknowledges that the Confidential Information: (i) is entrusted to
Consultant because of Consultant’s engagement with the Company; and (ii) is of
such value and nature as to make it reasonable and necessary for Consultant to
protect and preserve the confidentiality and secrecy of the Confidential
Information. Consultant acknowledges and agrees that the Confidential
Information is proprietary to and a trade secret of the Company and, as such, is
a valuable, special and unique asset of the Company, the unauthorized use or
disclosure of which will cause irreparable harm, substantial injury and loss of
profits and goodwill to the Company.
ii.    Non-Disclosure.
a.    In exchange for the Company’s agreement to provide Consultant with
Confidential Information and to protect the Company’s legitimate business
interests, Consultant agrees to preserve and protect the confidentiality of all
Confidential Information. Consultant agrees that during the Term of this
Consulting Agreement and at any time thereafter: (A) Consultant shall hold all
Confidential Information in the strictest confidence, take all reasonable
precautions and steps to safeguard all Confidential Information and prevent its
wrongful use by or wrongful or inadvertent disclosure or dissemination to any
unauthorized person or entity, and follow all policies and procedures of the
Company protecting or regarding the Confidential Information; and (B) without
prior written authorization of the General Counsel of the Company, Consultant
shall not, directly or indirectly, use for Consultant’s own account, use for any
other purpose, disclose to anyone, publish, exploit, destroy, copy or remove
from the offices of the Company, nor solicit, allow or assist another person or
entity to use, disclose, publish, exploit, destroy, copy or remove from the
offices of the Company, any Confidential Information or part thereof, except:
(1) as necessary in the proper performance of the Services and for the benefit
of the Company; or (2) as otherwise permitted or required by law. Consultant
shall immediately notify the General Counsel if Consultant learns of or suspects
any actual or potential unauthorized use or disclosure of Confidential
Information concerning the Company.
b.    During the Term of this Consulting Agreement, the Company will receive
from third parties their confidential and/or proprietary information, subject to
a duty on the Company’s part to maintain the confidentiality of and to use such
information only for certain limited purposes. Consultant agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose




--------------------------------------------------------------------------------




it to any person or organization or to use it except as necessary in the course
of Consultant’s engagement with the Company and in accordance with the Company’s
agreement with such third party.
c.    Notwithstanding any other provision of this Consulting Agreement,
(i) Consultant may disclose Confidential Information when required to do so by a
court of competent jurisdiction, by any governmental agency having authority
over Consultant or the business of the Company or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Consultant to divulge, disclose or make accessible such information; and (ii)
nothing in this Consulting Agreement is intended to interfere with Consultant’s
right to (A) report possible violations of state or federal law or regulation to
any governmental or law enforcement agency or entity; (B) make other disclosures
that are protected under the whistleblower provisions of state or federal law or
regulation; (C) file a claim or charge with any governmental agency or entity;
or (D) testify, assist, or participate in an investigation, hearing, or
proceeding conducted by any governmental or law enforcement agency or entity, or
any court. For purposes of clarity, in making or initiating any such reports or
disclosures or engaging in any of the conduct outlined in subsection (ii) above,
Consultant may disclose Confidential Information to the extent necessary to such
governmental or law enforcement agency or entity or such court, need not seek
prior authorization from the Company, and is not required to notify the Company
of any such reports, disclosures or conduct.
d.    Consultant is hereby notified that 18 U.S.C. § 1833(b)(1) states: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.”
iii.    Standstill. Consultant agrees that, during the Term and for a period of
two (2) years following the expiration of the Term, neither the Consultant nor
any of Consultant’s agents or affiliates will in any manner, directly or
indirectly, without the prior written consent of the Company: (i) acquire, offer
to acquire or agree to acquire any securities of the Company with the intent to
engage in a control transaction of the Company, control voting over the Company
or effect a “change of control” of the Company within the meaning of Section
13(d)(3) of the Exchange Act; (ii) form, join or in any way participate in a
“group” (as defined in Section 13(d)(3) of the Exchange Act) with respect to any
securities of the Company; (iii) make, or in any way participate in, directly or
indirectly, any “solicitation” of “proxies” to vote (as such terms are used in
the rules of the United States Securities and Exchange Commission), seek to
advise or influence any person with respect to the voting of, any securities of
the Company; or (iv) otherwise act, alone or in concert with others, to seek to
control or influence the management, the Company’s Board of Directors or
policies of the Company (other than as expressly contemplated by the provision
of advisory services under this Consulting Agreement). Consultant will promptly,
but in any event within two (2) business days, provide notice to the Company in
the event any third party solicits the Consultant for the purpose of assisting
such third party or any other party in connection with any of the activities set
forth in this Section IV.A(iii).
B.    Restrictive Covenants. In consideration for (i) the Company’s promise to
provide Confidential Information to Consultant and other consideration set forth
in this Consulting Agreement, (ii) the substantial economic investment made by
the Company in the Confidential Information and goodwill of the Company, and/or
the business opportunities disclosed or entrusted to Consultant, and (iii)
access to the Company’s customers and clients, to protect the Company’s
Confidential Information and business goodwill of the Company, Consultant agrees
to the following restrictive covenants:
i.    Non-Competition. Consultant agrees that during the Term and for a period
through April 20, 2019 (the “Restricted Period”), other than in connection with
Consultant’s performance of the




--------------------------------------------------------------------------------




Services, Consultant shall not, and shall not use any Confidential Information
to, without the prior written consent of an officer of the Company, directly or
indirectly, either individually or as a principal, partner, stockholder,
manager, agent, consultant, contractor, distributor, employee, lender, investor,
or as a director or officer of any corporation or association, or in any other
manner or capacity whatsoever, (i) control, manage, operate, establish, take
steps to establish, lend money to, invest in, solicit investors for, or
otherwise provide capital to, or (ii) become employed by, join, perform services
for, consult for, do business with or otherwise engage in any Competing Business
within the Restricted Area. For purposes of this Consulting Agreement, given the
scope of Confidential Information to be provided to Consultant and the Services
to be performed by the Consultant, “Restricted Area” means the United States,
and any other geographic area for which Consultant performed any Services or
about which Consultant received Confidential Information. For purposes of this
Consulting Agreement, “Competing Business” means H&R Block, Intuit and any other
business, individual, partnership, firm, corporation or other entity that is
competing or that is preparing to compete with any aspect of the Company’s
business, which includes, but is not limited to (a) tax preparation and tax
preparation-related products and services provided to consumers and small
businesses, and to or through tax professionals; (b) investment and insurance
products or services, and related advice and brokerage services, provided to or
through tax professionals or in conjunction with tax preparation services, and
(c) any other business the Company engages in or develops during the Term.
ii.    Non-Recruitment. Consultant agrees that for a period of twelve (12)
months after the Term terminates for any reason (the “Restricted Time”, and
collectively with the Restricted Period, the “Restricted Covenant Period”)
during the Restricted Time, other than in connection with Consultant’s duties
for the Company, Consultant shall not, and shall not use any Confidential
Information to, on behalf of Consultant or on behalf of any other person or
entity, directly or indirectly, hire, solicit or recruit, or attempt to hire,
solicit or recruit, or encourage to leave or otherwise cease his/her employment
or engagement with the Company, any individual who is an employee or independent
contractor of the Company as of the date of this Consulting Agreement.
iii.    Non-Solicitation. Consultant agrees that during the Restricted Time,
other than in connection with Consultant’s duties for the Company, the
Consultant shall not, and shall not use any Confidential Information to,
directly or indirectly, either as a principal, manager, agent, employee,
consultant, officer, director, stockholder, partner, investor or lender or in
any other capacity, and whether personally or through other persons, solicit
business from, interfere with, or induce to curtail or cancel any business or
contracts with the Company, or attempt to solicit business with, interfere with,
or induce to curtail or cancel any business or contracts with the Company, or do
business with any actual or prospective customer, client, vendor or supplier of
the Company with whom the Company did business or who the Company solicited
within the preceding two (2) years, and who or which: (1) Consultant contacted,
called on, serviced or did business with during Consultant’s employment with the
Company; (2) Consultant learned of as a result of Consultant’s employment with
the Company; or (3) about whom Consultant received Confidential Information.
This restriction applies only to business which is in the scope of services or
products provided by the Company or any affiliate thereof as of the date of this
Consulting Agreement.
iv.    Non-Disparagement. Consultant agrees that the Company’s goodwill and
reputation are assets of great value to the Company, which have been obtained
and maintained through great costs, time and effort. Therefore, Consultant
agrees that Consultant shall not make, publish or otherwise transmit any false
or disparaging statements, whether written or oral, regarding the Company or its
current or former officers, directors, executives, employees, consultants,
products, business or business practices. A violation or threatened violation of
this Section IV.B(iv) may be enjoined by the courts. The rights afforded the
Company under this provision are in addition to any and all rights and remedies
otherwise afforded by law. Nothing in this Section IV.B(iv) restricts or
prevents Consultant from providing truthful testimony as required




--------------------------------------------------------------------------------




by court order or other legal process or is intended to interfere with
Consultant’s rights set forth in Section IV.A(ii)(c).
v.    Tolling. If Consultant violates any of the restrictions contained in this
Section IV, the Restricted Covenant Period shall be suspended and shall not run
in favor of Consultant until such time that Consultant cures the violation to
the satisfaction of the Company and the period of time in which Consultant is in
breach shall be added to the Restricted Covenant Period applicable to such
covenant(s).
vi.    Reasonableness. Consultant hereby represents to the Company that
Consultant has read and understands, and agrees to be bound by, the terms of
Section IV. Consultant understands that the covenants in Section IV may limit
Consultant’s ability to engage in certain businesses anywhere in or involving
the Restricted Area during the Restricted Covenant Period, but Consultant
acknowledges that Consultant shall receive Confidential Information, as well as
sufficiently high remuneration from the Company to justify such restrictions.
Consultant acknowledges that the geographic scope and duration of the
restrictions and covenants contained in Section IV are fair and reasonable in
light of (i) the nature and wide geographic scope of the operations of the
Company’s business; (ii) Consultant’s access to Confidential Information and
contact with the business in the Restricted Area; and (iii) the amount of
compensation and Confidential Information that Consultant is receiving in
connection with Consultant’s employment with the Company. It is the desire and
intent of the Parties that the provisions of Section IV be enforced to the
fullest extent permitted under applicable law, whether now or hereafter in
effect and therefore, to the extent permitted by applicable law, Consultant and
the Company hereby waive any provision of applicable law that would render any
provision of Section IV invalid or unenforceable.
vii.    Notice. If Consultant, in the future, seeks or is offered employment, or
any other position or capacity with another company or entity, Consultant agrees
to inform each new employer or entity, before accepting employment, of the
existence of the restrictions in Section IV. The Company shall be entitled to
advise such person or subsequent employer of the provisions of Section IV and to
otherwise deal with such person to ensure that the provisions of Section IV are
enforced and duly discharged.
viii.    Supersede Restrictive Covenants in Employment Agreement. The
restrictive covenants provided for in this Section IV.B supersede and replace in
their entirety the restrictive covenants provided for in the Employment
Agreement including without limitation the restrictive covenants provided for in
Section IV of Supplementary Terms of Employment incorporated in the Employment
Agreement pursuant to Section 9 of the Employment Agreement.
C.    Agreement to Return Company Property/Documents. Consultant agrees that (i)
Consultant shall not remove, copy, alter, destroy, deface, damage or delete any
property or information of the Company, in whatever form or media, whether or
not embodying or recording any Confidential Information, and all copies thereof
whether or not the original was deleted or destroyed, except in the proper
performance of the Services or as otherwise permitted pursuant to this
Consulting Agreement or applicable law or regulation as set forth in Section
IV.A(ii)(c) and Section IV.A(ii)(d); and (ii) at any time upon the request of
the Company or immediately upon termination of the Consulting Agreement for any
reason, Consultant will promptly return to the Company all property or
information of the Company, including, without limitation, Confidential
Information, any Company-issued equipment or devices, documents, files, records,
reports, materials, e-mail, electronic or magnetic recordings or data, including
all copies thereof (in electronic or hard copy format), which belong to the
Company or which relate to the Company’s business and which are in Consultant’s
possession, custody or control, whether prepared by Consultant or others. If at
any time after the termination of Consultant’s engagement for any reason,
Consultant or the Company determines that Consultant has any Company property or
information in Consultant’s possession, custody




--------------------------------------------------------------------------------




or control, Consultant shall immediately return all such property or
information, including all copies and portions thereof, to the Company.
D.    Remedies. Consultant acknowledges that the restrictions contained in this
Section IV, in view of the nature of the Company’s business, are reasonable and
necessary to protect the Company’s legitimate business interests, goodwill and
reputation, and that any violation of these restrictions would result in
irreparable injury and continuing damage to the Company, and that money damages
would not be a sufficient remedy to the Company for any such breach or
threatened breach. Therefore, Consultant agrees that the Company shall be
entitled to a temporary restraining order and injunctive relief restraining
Consultant from the commission of any breach or threatened breach of Section IV,
without the necessity of establishing irreparable harm or the posting of a bond,
and to recover from Consultant damages incurred by the Company as a result of
the breach, as well as the Company’s attorneys’ fees, costs and expenses related
to any breach or threatened breach of this Consulting Agreement and enforcement
of this Consulting Agreement. Nothing contained in this Consulting Agreement
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for any breach or threatened breach, including, without
limitation, the recovery of money damages, attorneys’ fees, and costs. The
existence of any claim or cause of action by Consultant against the Company,
whether predicated on this Consulting Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the restrictions
contained in Section IV or preclude injunctive relief.
V.
PERIOD OF AGREEMENT; TERMINATION



A.    Period. This Consulting Agreement is effective from the Effective Date and
shall continue through February 28, 2018 unless extended in writing by mutual
consent of the Parties (the “Term”),. This Consulting Agreement governs all
Services performed by Consultant for the Company during the Term of this
Consulting Agreement. The Company may terminate this Consulting Agreement for
any reason, at any time, upon thirty (30) days’ prior written notice to
Consultant; provided however, if this Consulting Agreement is terminated prior
to February 28, 2018 for any reason, the Monthly Payment shall continue to be
paid in accordance with Section II.A through the end of the Term and, upon such
termination, the Final Payment will be payable as provided in Section II.A. If
this Consulting Agreement is terminated, and the Parties fail to execute a new
Consulting Agreement, all Services will be discontinued as of the date of such
termination; provided, however, Consultant shall use Consultant’s best efforts
to complete all Services commenced prior to such termination at the discretion
of the Company.
B.    Survival. The provisions set forth in Section III.B, Section III.C,
Section III.D, and Section IV shall survive termination of this Consulting
Agreement, regardless of the reason(s) for termination. In addition, all
provisions of this Consulting Agreement, which expressly continue to operate
after the termination of this Consulting Agreement, shall survive the Consulting
Agreement’s termination.




--------------------------------------------------------------------------------




VI.
MISCELLANEOUS PROVISIONS



A.    Notices. Any notice or other communication required, permitted or desired
to be given under this Consulting Agreement shall be deemed delivered when
personally delivered; the next business day, if delivered by overnight courier;
the same day, if transmitted by facsimile or electronic mail on a business day
before noon, CST; the next business day, if otherwise transmitted by facsimile;
and the third business day after mailing, if mailed by prepaid certified mail,
return receipt requested, as addressed or transmitted as follows (as
applicable):
If to Consultant:
Last Payroll Address on File
 
 
If to the Company:
Ann J. Bruder
 
Chief Legal Officer
 
6333 N. State Hwy 161, 6th Floor
 
Irving, TX 75038



B.    Reformation. The Parties agree that in the event any of the terms,
provisions or restrictions contained in this Consulting Agreement, or any part
thereof, shall be held by any court of competent jurisdiction to be effective in
any particular area or jurisdiction only if said term, provision, or restriction
is modified to limit its duration or scope, then the court shall have such
authority to so reform the term, provision or restriction and the Parties hereto
shall consider such term, provision or restriction to be amended and modified
with respect to that particular area or jurisdiction so as to comply with the
order of any such court and, as to all other jurisdictions, the term, provision
or restriction contained herein shall remain in full force and effect as
originally written.
C.    Severability. In the event any court of competent jurisdiction or any
foreign, federal, state, county or local government or any other governmental
regulatory or administrative agency or authority holds any provision of this
Consulting Agreement to be invalid, illegal or unenforceable under applicable
law, in whole or in part, such invalid, illegal or unenforceable portion(s)
shall be limited or excluded from this Consulting Agreement to the minimum
extent required, and the remaining provisions shall not be affected or
invalidated and shall remain in full force and effect.
D.    Binding Effect of Agreement and Assignment. This Consulting Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective heirs, successors, legal representatives, and permitted assigns (if
any). By entering into this Consulting Agreement, the Company is relying on the
unique services of Consultant; services from another company or contractor will
not be an acceptable substitute. Except as provided in this Consulting
Agreement, Consultant may not assign this Consulting Agreement or any of the
rights or obligations set forth in this Consulting Agreement without the
explicit written consent of the Company. Any attempted assignment by Consultant
in violation of this paragraph shall be void. The Company may assign its rights,
together with its obligations hereunder, to any affiliate and/or subsidiary of
the Company or any successor thereto or any purchaser of substantially all of
the assets of the Company, without Consultant’s consent and without advance
notice.
E.    Waiver. The failure of either Party to insist in any one or more instances
upon performance of any terms or conditions of this Consulting Agreement shall
not be construed as a waiver of future performance of any such term or
condition, but the obligations of either Party with respect thereto shall
continue in full force and effect. No waiver of any breach of this Consulting
Agreement shall be construed




--------------------------------------------------------------------------------




to be a waiver as to succeeding breaches and no waiver of any provisions of this
Consulting Agreement shall constitute a waiver of any other provision of this
Consulting Agreement. The breach by one party to this Consulting Agreement shall
not preclude equitable relief, injunctive relief or the obligations in Section
IV.
F.    Controlling Law and Venue. This Consulting Agreement shall be governed by
and construed under the laws of the State of Texas, without regard to any
applicable conflict of law or choice of law rules. Venue of any dispute arising
out of or in connection with, or in any way related to this Consulting Agreement
shall be in a state district court of competent jurisdiction in Dallas County,
Texas, or the United States District Court for the Northern District of Texas.
Consultant consents to personal jurisdiction of the state district courts of
Dallas County, Texas and to the United States District Court for the Northern
District of Texas for any dispute arising out of or in connection with, or in
any way related to this Consulting Agreement, and agrees that Consultant shall
not challenge personal jurisdiction in such courts. Consultant waives any
objection that Consultant may now or hereafter have to the venue or jurisdiction
of any proceeding in such courts or that any such proceeding was brought in an
inconvenient forum (and agrees not to plead or claim the same).
G.    WAIVER OF JURY TRIAL. WITH RESPECT TO ANY DISPUTE BETWEEN CONSULTANT AND
THE COMPANY ARISING OUT OF OR IN CONNECTION WITH, OR IN ANY WAY RELATED TO THIS
CONSULTING AGREEMENT, CONSULTANT AGREES TO RESOLVE SUCH DISPUTE(S) BEFORE A
JUDGE WITHOUT A JURY. CONSULTANT HAS KNOWLEDGE OF THIS PROVISION, AND CONTINUES
TO PROVIDE SERVICES TO THE COMPANY THEREAFTER, HEREBY WAIVING CONSULTANT’S RIGHT
TO TRIAL BY JURY AND AGREES TO HAVE ANY DISPUTE(S) ARISING BETWEEN THE COMPANY
AND CONSULTANT ARISING OUT OF OR IN CONNECTION WITH, OR IN ANY WAY RELATED TO
THIS CONSULTING AGREEMENT RESOLVED BY A JUDGE OF A COMPETENT COURT IN DALLAS
COUNTY, TEXAS, SITTING WITHOUT A JURY.
H.    Entire Agreement. This Consulting Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and
fully supersedes any and all prior and contemporaneous agreements, understanding
and/or representations between the Parties, whether oral or written, pertaining
to the subject matter of this Consulting Agreement. No oral statements or prior
written material not specifically incorporated in this Consulting Agreement
shall be of any force and effect, and no changes in or additions to this
Consulting Agreement shall be recognized, unless incorporated in this Consulting
Agreement by written amendment, such amendment to become effective on the date
stipulated in it. Any amendment to this Consulting Agreement must be signed by
all Parties to this Consulting Agreement. Notwithstanding the foregoing, nothing
in this Consulting Agreement will affect the Company’s obligations to Consultant
pursuant to Section 6(e) of the Employment Agreement as modified explicitly by
this Consulting Agreement.
I.    Disclaimer of Reliance. Except for the specific representations expressly
made by the Company in this Consulting Agreement, Consultant specifically
disclaims that Consultant is relying upon or has relied upon any communications,
promises, statements, inducements, or representation(s) that may have been made,
oral or written, regarding the subject matter of this Consulting Agreement. The
Parties represent that they relied solely and only on their own judgment in
making the decision to enter into this Consulting Agreement.
J.    Voluntary Agreement. Consultant acknowledges that Consultant has had an
opportunity to consult with an attorney or other counselor (at Consultant’s own
cost) concerning the meaning, import, and legal significance of this Consulting
Agreement, and Consultant has read and understands this Consulting




--------------------------------------------------------------------------------




Agreement, as signified by Consultant’s signature hereto, and Consultant is
voluntarily executing the same after, if sought, advice of counsel for the
purposes and consideration herein expressed.


K.    Execution in Multiple Counterparts. This Consulting Agreement may be
executed in multiple counterparts, whether or not all signatories appear on
these counterparts, and each counterpart shall be deemed an original for all
purposes.


{Signature Page Follows}




--------------------------------------------------------------------------------




By their signatures below, the Parties certify that they have read and
understand the above Consulting Agreement and agree to its terms:


CONSULTANT:    
 
Signature: /s/ Eric Emans    
 
 
Printed Name: Eric Emans             
 
 
Date: October 25, 2017
 
 
 
THE COMPANY:
 
BLUCORA, INC.
 
 
Signature: /s/ Ann J. Bruder    
 
 
Printed Name: Ann J. Bruder
 
 
Title: Chief Legal Officer and Secretary
 
 
Printed Name: Ann J. Bruder             
 
 
 
 
 
 
 
 
 











